IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1028
                            Filed September 13, 2017


IN THE INTEREST OF J.S., L.S., and A.S.,
Minor Children,

S.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Calhoun County, Adria Kester,

District Associate Judge.



      The mother appeals from the dispositional order entered in a child-in-

need-of-assistance proceeding. AFFIRMED




      Martha A. Sibbel of Law Office of Martha Sibbel, PLC, Carroll, for

appellant mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Sarah J. Livingston of Thatcher, Tofilon, & Livingston, P.L.C., Fort Dodge,

guardian ad litem for minor children.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                                2


POTTERFIELD, Judge.

          On January 31, 2017, J.S., L.S., and A.S. came to the attention of the

Iowa Department of Human Services (DHS) after an incident related to the

mother’s methamphetamine use. DHS reports indicate the mother and L.S. and

A.S.’s father used methamphetamine and became involved in a domestic

violence incident.1           The police responded to the incident and found

methamphetamine in the mother’s possession. The State filed a child-in-need-

of-assistance (CINA) petition alleging the children were likely to suffer imminent

harm as a result of the mother’s failure to exercise care in supervising the

children, pursuant to Iowa Code sections 232.2(6)(c)(2) and (6)(n) (2017).

          On February 13, the juvenile court issued an ex parte removal order, and

the children were placed with the paternal grandmother. On February 17, an

adjudicatory hearing was held, and the parties stipulated to the continued

removal of the children pursuant to the ex parte removal order. Custody of the

children remained with DHS for placement in family foster care with the paternal

grandmother.

          On April 18, the mother filed a motion contesting multiple issues related to

the CINA proceeding and DHS services. The mother requested to be heard on

the motion at the upcoming dispositional hearing. On June 16, a dispositional

hearing was held, and at the request of the mother, the issues related to the

motion were postponed until the next review hearing.                      The mother then

acquiesced to the court’s dispositional order adopting DHS recommendations.



1
    J.S.’s father and L.S. and A.S.’s father are not parties to this appeal.
                                         3


The order confirmed the CINA adjudication for all children and continued

placement with the paternal grandmother.

       The mother appealed the juvenile court’s dispositional order, arguing the

juvenile court’s placement of the children is improper because the circumstances

that led to removal no longer exist. Our appellate rules of procedure, however,

require the mother to preserve error on her issue before she can raise it on

appeal. See In re K.C., 660 N.W.2d 29, 38 (Iowa 2003). “[E]rror preservation

rules provide that error is preserved for appellate review when a party raises an

issue and the district court rules on it.” State ex rel. Miller v. Vertrue, Inc., 834

N.W.2d 12, 20 (Iowa 2013); see also In re H.V., No. 15-1481, 2015 WL 6507559,

at *1 (Iowa Ct. App. Oct. 28, 2015). Here, the mother did not raise before the

juvenile court the issue of whether the circumstances that led to removal

continue to exist, and the court did not rule on it. Error was not preserved.

       AFFIRMED.